Citation Nr: 9907871	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for the residuals of a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had confirmed active service from September 1978 
to September 1981.  This appeal arises from a March 1993 
rating decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO).  In this decision, the RO denied service 
connection for a low back disability, a left knee disability, 
hypertension, and residuals of a pilonidal cyst.  The veteran 
appealed this decision.

A review of the claims file reflects that the veteran has, at 
times, referred to left knee disability and, at other times, 
referred to right knee disability.  The RO should contact him 
and ascertain whether he is also claiming service connection 
for right knee disability.  Following receipt of a response 
from the veteran, the RO should take all appropriate action.


REMAND

The veteran has claimed two periods of active service.  The 
first period from September 1978 to September 1981 has been 
confirmed by the National Personnel Records Center (NPRC) in 
its response of February 1993.  In the same request, the RO 
had asked the NPRC to verify the veteran's second period of 
active service which it noted began in January 1990 and ended 
in May 1991.  The NPRC responded in February 1993, confirming 
only the first period of service and noting that other 
service was in the U.S. Army Reserve.  In August 1994, the 
veteran had submitted copies of his military orders that 
noted he had been called to active duty on January 15, 1991, 
for a period of no more than 180 days.  In July 1997, the 
NPRC indicated that the only other active duty for training 
(ACDUTRA) shown on file was from January 15, 1991, to 
February 15, 1991.  The veteran has admitted that he was sent 
home in February 1991 because he was diabetic.  It is also 
noted that the veteran's service medical records cover 
periods in which the veteran was serving in either the U. S. 
Army Reserve or National Guard.  The undersigned finds that 
the RO should again attempt to verify all additional periods 
of active duty, ACDUTRA and inactive duty for training 
(INACDUTRA).

A review of the veteran's service medical records indicates 
that he had a pilonidal cyst removed in April 1979; 
complained of low back pain in November 1978, August 1981, 
and May 1989; and claimed to have injured his left knee in 
June 1990.  In addition, the available VA medical records 
diagnose the veteran with hypertension during the summer of 
1991, presumably after he was released from ACDUTRA.  The 
veteran has claimed that he currently has chronic 
disabilities due to these injuries or disorders and that they 
have been continuously symptomatic since his military 
service.  In the present case, comprehensive VA examination 
is required in order to determine if these disorders are 
related to his periods of military service.  See Savage v. 
Brown, 10 Vet. App. 488 (1997).

The veteran has claimed that he received private medical 
treatment for the claimed disabilities.  It is recognized 
that the RO has attempted to obtain a release for this 
evidence by letter of June 1995 with no response from the 
veteran.  However, an attempt should again be made and the 
veteran informed that his failure to cooperate could lead to 
adverse decisions on his claims for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the February 1999 informal hearing presentation of the 
veteran's representative, the issues of service connection 
for diabetes mellitus and service connection for hypertension 
secondary to diabetes mellitus were raised.  These issues are 
inextricably intertwined with the issues on appeal and the RO 
should take all necessary action to develop the issues and 
then adjudicate them.  

In view of the foregoing, and in order to evaluate the 
veteran's claims, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his low back 
disability, left knee disability, 
residuals of a pilonidal cyst, 
hypertension and diabetes mellitus.  The 
veteran should be requested to sign and 
submit appropriate forms giving his 
consent for the release to the VA of any 
private medical records.  Treatment 
records from any identified VA facility, 
including records dated in 1981 from the 
VAMC, Erie, PA, should also be obtained.  
When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  A release form should be 
specifically requested for the following 
physician:

>Joseph T. Morelli, III, D.O.

The veteran should be specifically warned 
that his failure to provide this evidence 
could have an adverse effect on his 
claims for service connection.  Once 
obtained, all records must be associated 
with the claims folder.

The RO should obtain and associate with 
the claims folder the veteran's VA 
vocational rehabilitation folder, if one 
exists.

2.  The RO should appropriately contact 
the veteran and request that he provide 
the exact dates of all his periods of 
active service, ACDUTRA and INACDUTRA and 
the designation of the units he was 
assigned to during those periods of 
service.  He should also be requested to 
provide copies of all documentation 
supporting these periods of service to 
include any U. S. Department of Defense 
(DD) Form 214.  The veteran should be 
informed that his failure to provide this 
information could have an adverse effect 
on his claims for service connection.  
Any material obtained from this request 
must be made part of the claims folder.

3.  Thereafter, the RO should contact the 
NPRC and request that it verify the exact 
dates of all periods of active service, 
ACDUTRA and INACDUTRA noted by the 
veteran.  The NPRC should also be 
requested to forward all service medical 
records currently at its location to the 
RO.  The RO should contact the 382nd 
MASH, Eric, Pennsylvania, the 326th 
Quartermasters Detachment in New Castle, 
Pennsylvania, and the 475th Quartermaster 
Company in Beaver Falls, Pennsylvania 
15010.  These units should be asked to 
verify the veteran's periods of active 
service, ACDUTRA and INACDUTRA.  All 
material received from this request must 
be incorporated into the claims file.

4.  Following completion of the above 
development, the veteran should be 
afforded VA examinations as noted below.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, then he or she should note 
the reasons why such an opinion 
cannot be made.  The claims folder 
must be made available to the 
examining physician prior to the 
examination so that he or she may 
review pertinent aspects of the 
veteran's medical history.

b.  General Medical Examination.  
The purpose of this examination is 
to determine the presence and, if 
present, the date of onset of the 
veteran's claimed diabetes mellitus.  
The examiner should express an 
opinion for the record of whether it 
is at least as likely as not that 
diabetes mellitus, if present, is 
etiologically related to any 
incident or condition identified in 
the veteran's service medical 
records or is otherwise 
etiologically related to any period 
of service.  Any necessary specialty 
examination deemed necessary should 
be conducted.

c.  Surgical Examination.  The 
purpose of this examination is to 
determine the presence and, if 
present, the severity of the 
veteran's claimed pilonidal cyst 
residuals.  The examiner should 
express an opinion for the record of 
whether it is at least as likely as 
not that any pilonidal cyst 
residuals represent an acquired 
disorder, as opposed to a congenital 
or developmental defect.

d.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the presence, severity, 
and etiology of the veteran's 
claimed residuals of low back 
disability and left knee disability.  
The examiner should express opinions 
for the record on the following:

>What are the specific 
disorders, if any, associated 
with the veteran's low back and 
left knee?

>Is it at least as likely as 
not that any current low back 
disability or left knee 
disability were incurred, or 
permanently aggravated, by any 
incident during the veteran's 
military service?  The examiner 
should use language in his or 
her answer similar to the 
language used in this question. 
The examiner should refrain 
from using phrases like 
"possibly", "could have", or 
"may have."

e.  Cardiovascular Examination.  The 
purpose of this examination is to 
determine if the veteran currently 
has hypertension and, if so, to 
determine its date of onset.  The 
examiner should express an opinion 
for the record of whether it is at 
least as likely as not that any 
current hypertensive disease is 
etiologically related to any 
incident or condition identified in 
the veteran's service medical 
records or is etiologically related 
to diabetes mellitus, to include a 
determination whether hypertension 
increased in severity as a result of 
diabetes mellitus.  The examiner 
should use language in his or her 
answer similar to the language used 
in this question.  The examiner 
should refrain from using phrases 
like "possibly", "could have", or 
"may have."

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

6.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
for service connection for diabetes 
mellitus and hypertension as secondary to 
diabetes mellitus, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995), may be granted.  The 
veteran should be appropriately notified 
of the decisions and provided his 
appellate rights.  The RO should also 
reconsider the issues on appeal.  If the 
RO's decision on any of these issues on 
appeal remains adverse to the veteran, 
then a Supplemental Statement of the Case 
on those issues should be issued to the 
veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate, of all 
issues properly on appeal to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


